In an action, inter alia, to declare that a lease between the parties is terminated by reason of defendant’s breach thereof, defendant appeals (1) from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated February 20,1981, as (a) denied its motion to terminate all pretrial proceedings and (b) on the court’s own motion, appointed a referee to conduct all depositions, and (2) from a further order of the same court, dated October 25,1979, which, inter alia, granted plaintiff’s motion to consolidate a nonpayment landlord-tenant summary proceeding commenced in the New York City Civil Court, Queens County, with this action and denied defendant’s cross motion to dismiss the complaint. Order dated February 20,1981 modified by substituting S. Stanley Kreutzer, Esq., 19 Shore Park Road, Great Neck, New York 11023, as referee to conduct depositions. As so modified, said order affirmed insofar as appealed from, without costs or disbursements. Order dated October 25,1979 affirmed, without costs or disbursements. The interests of the parties will best be served by this substitution in view of the need for a prompt determination of this matter and the present unavailability of the referee *864previously appointed by Special Term. Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur.